Exhibit 10.20 

GLU MOBILE INC.  

SUMMARY OF INDEPENDENT NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM  

(Effective as of April 25, 2019)  

On April 25, 2019, the Board of Directors (the “Board”) of Glu Mobile Inc.
(“Glu,” “our,” “we” or similar terms) approved the following program with
respect to the compensation of our independent non-employee directors effective
immediately:

Cash Compensation  

 

 

 

 

 

    

 

Annual Retainer Fee:

 

$

40,000 

Lead Director or Chairman of the Board Fee:

 

$

25,000 

Annual Committee Fees:

 

 

 

Audit Committee Chair

 

$

20,000 

Audit Committee Member (other than Chair)

 

$

10,000 

Compensation Committee Chair

 

$

15,000 

Compensation Committee Member (other than Chair)

 

$

7,500 

Nominating and Governance Committee Chair

 

$

10,000 

Nominating and Governance Committee Member (other than Chair)

 

$

5,000 

Strategy Committee Chair

 

$

20,000 

Strategy Committee Member (other than Chair)

 

$

5,000 

  

All cash compensation will be paid in quarterly installments based upon
continuing service. We will also reimburse our directors for reasonable expenses
in connection with attendance at Board and committee meetings.

Equity Compensation  

Each year immediately following our annual meeting of stockholders, each Glu
independent non-employee director will receive an additional equity award of the
lesser in value of (1) stock options and restricted stock units (“RSUs”) awards
having an aggregate grant date fair value of $235,000, with the number of stock
options and RSUs allocated to provide an equal value of each equity instrument,
or (2) the aggregate grant date fair value of (a) an RSU covering 25,000 shares
of our common stock and (b) a stock option to purchase 50,000 shares of our
common stock.  Both the stock option and RSU awards will vest on the earlier to
occur of (a) the first anniversary of the grant date and (b) the date of our
next annual meeting of stockholders that follows the grant date. 

 

At the time he or she joins the Board, each new independent non-employee
director will receive the lesser in value of (1) stock options and RSUs having
an aggregate grant date fair value of $352,500, with the number of stock options
and RSUs allocated to provide an equal value of each equity instrument, or (2)
the aggregate grant date fair value of (a) an RSU covering 37,500 shares of our
common stock and (b) a stock option to purchase 75,000 shares of our common
stock.  The RSU will vest as to 33⅓% of the total number of shares subject to
the RSUs on the first anniversary of the grant date and thereafter vest in equal
quarterly installments over the next two years following the first vesting date
on the same day of each third month. The stock option will vest as to 33⅓% of
the underlying shares on the first anniversary of the grant date and thereafter
vest pro rata monthly over the next 24 months.   

 

 

 

